HAMITER, Justice.
The presumption is that this appeal has been abandoned, the appellant (Roy G. Mendes), when the case was called for argument, having failed to appear personally or through counsel and having omitted to favor us with a brief in support of his demands. Therefore, it must and will be dismissed. See Core Brothers v. F. J. J. Sloat Dredging Company, 220 La. 169, 55 So.2d 904, Peace v. Love, 223 La. 772, 66 So.2d 803, and the numerous cases therein cited. • -
The appeal is dismissed.